Per Curiam. Janet Isbell has filed a motion in the captioned cases tioned cases seeking permission to use one abstract for both cases, to correct printing mistakes in both abstracts, and to correct a nonconforming exhibit attached to her reply to Direct SeEing Association’s amicus curice brief. Mary Kay Inc. filed a response to IsbeE’s motion and a separate motion to strike. In its response to IsbeE’s motion, Mary Kay Inc. has no objection to the use of one abstract for both cases. Nor does Mary Kay Inc. have any objection to IsbeE’s request for permission to correct printing mistakes in her abstracts. However, Mary Kay Inc. moves to strike: (1) the exhibits attached to IsbeE’s reply to Direct SeEing Association’s amicus curice brief; (2) the portions of the volume of exhibits to abstract (Volume II) submitted by IsbeE in case no. 98-489 that should have been abstracted; and (3) the “Editor’s Notes” in IsbeE’s abstracts.  Based upon the motions and responses filed by the parties, our review of IsbeE’s abstract and brief (Volumes I through III) and IsbeE’s reply to Direct SeEing Association’s amicus curice brief, and the Rules of the Supreme Court and Court of Appeals, we make the foEowing rulings with regard to the motions filed by Mary Kay Inc. and IsbeE. We grant IsbeE’s request that the parties be aEowed to use one abstract in both cases and that IsbeE be aEowed to correct any printing mistakes in both abstracts. We deny IsbeE’s request that she be aEowed to correct a nonconforming exhibit attached to her reply to Direct SeEing Association’s amicus curice brief. The nonconforming exhibit is a copy of 16 C.F.R. § 436.1 that does not faE within the category of documents which may be attached to an abstract under Ark. R. Sup. Ct. 4-2(a)(6). Furthermore, we grant Mary Kay Inc.’s motion to strike Exhibits 1 and 2 to IsbeE’s reply to Direct SeEing Association’s amicus curice brief as neither document was an exhibit introduced at trial. We also grant Mary Kay Inc.’s motion to strike Exhibit 3 to IsbeE’s reply to Direct SeEing Association’s amicus curice brief for the reasons previously stated in connection with our denial of IsbeE’s request to correct nonconforming exhibit.  With regard to Mary Kay Inc.’s motion to strike portions of the volume of exhibits to abstract (Volume II) submitted by IsbeE in case no. 98-489 that should have been abstracted, we grant that motion with regard to the foEowing exhibits in Volume II that were not abstracted and should have been abstracted under Ark. R. Sup. Ct. 4-2(a)(6): Nos. 1 through 4, 7 through 11, 14, 23 through 31, 34 through 35, 43 through 44, and 46 through 47. The remaining exhibits in Volume II were either abstracted (Nos. 5 through 6, 12 through 13, 15 through 16, and 45) or could not be abstracted in words, such as photographs, invoices and charts (Nos. 17 through 22, 32 through 33, 36 through 42, and 48). We, therefore, deny Mary Kay Inc.’s motion to strike with regard to those remaining exhibits in Volume II. Finally, we grant Mary Kay Inc.’s motion to strike the “Editor’s notes” in Isbell’s abstracts, because such notes do not comply with the requirement in Ark. R. Sup. Ct. 4-2(a)(6) that the abstract be an impartial condensation, without comment or emphasis. Examples of such “Editor’s notes” appear in Volume I of Isbell’s abstract and brief filed in case no. 98-489 at pages i-ii, 29, 33, 38-39, 41-43, 48-49, 51-52, 59, and 180.